
	

113 HR 1474 IH: Undetectable Firearms Modernization Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1474
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the ban on undetectable firearms, and to
		  extend the ban to undetectable firearm receivers and undetectable ammunition
		  magazines.
	
	
		1.Short titleThis Act may be cited as the
			 Undetectable Firearms Modernization
			 Act.
		2.FindingsThe Congress finds that—
			(1)according to data from the Federal Bureau
			 of Investigation, 8,583 of the 12,664 murders in the United States in 2011 were
			 committed using a firearm, and more than 57 percent of the murders that
			 occurred in New York State were perpetrated with a firearm;
			(2)the ability to
			 produce a receiver for a firearm in the home would circumvent a number of laws,
			 because the receiver is the component of the firearm that bears its serial
			 number, as required by regulations;
			(3)digital manufacturing technologies,
			 including but not limited to computer numerical control mills (CNC
			 mills), 3-dimensional printers (3D printers), and laser
			 cutting machines, are quickly advancing to a point where it will soon be
			 possible to fabricate fully operational firearm components; and
			(4)some commercially
			 available products that utilize digital manufacturing technologies to
			 manufacture objects are able to manufacture these objects using materials that
			 are unable to be detected by traditional metal detectors, and may not present
			 an accurate image on an x-ray.
			3.Reauthorization
			 of ban on undetectable firearmsSection 2(f)(2) of the Undetectable Firearms
			 Act of 1988 (18 U.S.C. 922 note) is amended by striking 25 and
			 inserting 35.
		4.Ban extended to
			 undetectable firearm receivers made by individualsSection
			 922(p) of title 18, United States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)in the matter
			 preceding subparagraph (A), by striking receive any firearm— and
			 inserting receive—; and
				(B)by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)any firearm—
							(i)that, after removal of grips,
				stocks, and magazines, is not as detectable as the Security Exemplar, by
				walk-through metal detectors calibrated and operated to detect the Security
				Exemplar; or
							(ii)any major component of which, when
				subjected to inspection by the types of x-ray machines commonly used at
				airports, does not generate an image that accurately depicts the shape of the
				component. Barium sulfate or other compounds may be used in the fabrication of
				the component; or
							(B)any receiver for a rifle, or receiver for a
				handgun, manufactured by a person who is not a licensed manufacturer—
							(i)that is not as detectable as the
				Receiver Security Exemplar for a rifle or for a handgun, as the case may be, by
				walk-through metal detectors calibrated and operated to detect that Receiver
				Security Exemplar; or
							(ii)which, when subjected to inspection by the
				types of x-ray machines commonly used at airports, does not generate an image
				that accurately depicts the shape of the receiver. Barium sulfate or other
				compounds may be used in the fabrication of the
				receiver.
							;
				(2)in paragraph
			 (2)—
				(A)by striking
			 and at the end of subparagraph (B);
				(B)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(D)the term Receiver Security
				Exemplar means, with respect to a rifle or a handgun, an object, to be
				fabricated at the direction of the Attorney General, that is—
							(i)constructed of, during the 12-month
				period beginning on the date of the enactment of this subparagraph, 3.7 ounces
				of material type 17–4 PH stainless steel in a shape resembling the lower
				receiver for a rifle or for a handgun, as the case may be; and
							(ii)suitable for testing and
				calibrating metal detectors:
							Provided, however, That at the
				close of such 12-month period, and at appropriate times thereafter the Attorney
				General shall promulgate regulations to permit the manufacture, importation,
				sale, shipment, delivery, possession, transfer, or receipt of receivers for a
				rifle or receivers for a handgun, that were previously prohibited under this
				subparagraph that are as detectable as the Receiver Security
				Exemplar for a rifle or for a handgun, as the case may be, which
				contains 3.7 ounces of material type 17–4 PH stainless steel, in a shape
				resembling the lower receiver for a rifle or for a handgun, as the case may be,
				or such lesser amount as is detectable in view of advances in state-of-the-art
				developments in weapons detection
				technology.;
				(3)in paragraph
			 (3)—
				(A)by inserting
			 or receiver after firearm each place it appears;
			 and
				(B)by inserting
			 or receivers after firearms; and
				(4)in each of
			 paragraphs (4) through (6), by inserting or receiver after
			 firearm each place it appears.
			5.Ban extended to
			 undetectable ammunition magazines made by individualsSection 922(p) of title 18, United States
			 Code, as amended by section 3 of this Act, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 or at the end of subparagraph (A)(ii);
				(B)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(C)any ammunition magazine, manufactured by a
				person who is not a licensed manufacturer—
							(i)that, after removal of the spring
				and follower, is not as detectable as the Magazine Security Exemplar, by
				walk-through metal detectors calibrated and operated to detect the Magazine
				Security Exemplar; or
							(ii)which, when subjected to inspection by the
				types of x-ray machines commonly used at airports, does not generate an image
				that accurately depicts the shape of the
				magazine.
							;
				(2)in paragraph
			 (2)—
				(A)by striking
			 and at the end of subparagraph (C);
				(B)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(E)the term Magazine Security
				Exemplar means an object, to be fabricated at the direction of the
				Attorney General, that is—
							(i)constructed of, during the 12-month
				period beginning on the date of the enactment of this subparagraph, 1 ounce of
				material type 17–4 PH stainless steel in a shape resembling an ammunition
				magazine; and
							(ii)suitable for testing and
				calibrating metal detectors:
							Provided, however, That at the
				close of such 12-month period, and at appropriate times thereafter the Attorney
				General shall promulgate regulations to permit the manufacture, importation,
				sale, shipment, delivery, possession, transfer, or receipt of ammunition
				magazines previously prohibited under this subparagraph that are as detectable
				as a Magazine Security Exemplar which contains 1 ounce of material
				type 17–4 PH stainless steel, in a shape resembling an ammunition magazine, or
				such lesser amount as is detectable in view of advances in state-of-the-art
				developments in weapons detection
				technology.;
				(3)in paragraph
			 (3)—
				(A)by striking
			 firearm or receiver each place it appears and inserting
			 firearm, receiver, or ammunition magazine;
				(B)by striking
			 firearms or receivers and inserting firearms, receivers,
			 or ammunition magazines; and
				(4)in each of
			 paragraphs (4) through (6), by striking firearm or receiver each
			 place it appears and inserting firearm, receiver, or ammunition
			 magazine.
			
